Citation Nr: 0633218	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  95-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder, secondary to service-connected pilonidal 
cystectomies.

2. Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran had active service from February 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in August 1996, but 
was remanded for additional development.  A January 2000 
Board decision was remanded by the United States Court of 
Appeals for Veterans Claims (Court) in October 2001.  The 
issue of entitlement to a rating in excess of 10 percent for 
the residuals of pilonidal cystectomies, manifested by a 
tender scar, was decided in a September 2003 Board decision, 
and is therefore no longer before the Board.  The current 
issues on appeal were remanded in September 2003 and May 2005 
for further development.  All required development having 
been completed, these claims now come again before the Board.


FINDINGS OF FACT

1.  Chronic disability of the lumbar spine is not related to 
active service and degenerative joint disease of the lumbar 
spine was not exhibited within the first post service year.  

2.  The preponderance of the evidence of record indicates 
that the veteran's degenerative joint disease of the lumbar 
spine was not caused or aggravated by the service connected 
residuals of a pilonidal cyst.  

3.  The veteran's only service-connected disability consists 
of residuals of pilonidal cystectomies with tender scar, now 
evaluated as 10 percent disabling.

4.  The veteran's service-connected pilonidal cyst residuals 
do not create an exceptional or unusual disability picture 
resulting in his unemployability.


CONCLUSION OF LAW


1. Chronic lumbar spine disability was not incurred or 
aggravated in service and degenerative joint disease of the 
lumbar spine was not manifested within the first post service 
year; chronic lumbar spine disability is not proximately due 
to or the result of service connected residuals of pilonidal 
cystectomy.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2. The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in December 2002.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA and private examinations 
and opinions.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying these claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board also notes 
that the veteran was sent a letter in March 2006 specifically 
explaining the Dingess criteria.  For the above reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains medical records which 
will be addressed as pertinent, particularly, the veteran's 
VA treatment records and reports of VA and private 
examinations and opinions.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran contends that he has developed a lumbar spine 
disability secondary to his service connected tender scar.  
Further, the veteran contends that these disabilities cause a 
high degree of functional impairment of the low back, and 
combine to render him unemployable.




The Facts

A review of the service medical records indicates that the 
veteran underwent incision and drainage of a pilonidal sinus 
with abscess in January 1956.  The February 1956 discharge 
examination noted that the veteran had recently undergone 
this procedure.  This examination was negative for a back 
disability.

VA hospital records show that the veteran was admitted for 
treatment of his pilonidal cyst and sinus in March 1956.  He 
underwent surgery for removal of the pilonidal cyst and 
sinus.  There was no evidence of treatment of a disability of 
the lumbar spine.

Entitlement to service connection for the residuals of a 
pilonidal cystectomy was established in a January 1967 rating 
decision.  A 10 percent evaluation was established for this 
disability under the provisions of 38 C.F.R. § 4.118, Code 
7804, the rating code for scars that are superficial, tender, 
and painful on objective demonstration.  This evaluation 
currently remains in effect.

The veteran underwent a VA examination in July 1982.  He 
indicated that he had back lesions from basic training, and 
that he was unable to drive, stand, or sit for very long.  He 
would lie down until his pain ended.  After examination, the 
diagnosis was residuals of pilonidal cystectomy with 
subjective evidence of tenderness of the scar.

A September 1982 letter from a private doctor states that he 
had examined the veteran for his back complaints, which he 
alleged were the result of lacerations to his back when he 
was cut by barbed wire during his basic training.  The 
impression was acne scars of the back.

Of note is a letter dated October 1982 from a private 
physician, who indicates that part of the pain that the 
veteran has in his back can be traced to the scar tissue that 
he had due to the surgery performed on his pilonidal sinus, 
however, after reviewing the X-rays, the physician indicated 
that he also noted that the veteran had some arthritic 
changes that caused him to think that most of the veteran's 
findings were a direct result of the long standing 
inflammatory process caused by the active pilonidal sinus.  

The veteran underwent a VA examination by an orthopedic 
consultant in February 1983.  The opinion by the October 1982 
private physician was noted.  The diagnoses of this 
examination included tender scar with low back pain, 
pilonidal cyst history with multiple operations, acne 
vulgaris, and low back pain with degenerative changes in the 
lumbar spine, arthritic, symptomatic, associated with the 
pilonidal cyst history.

The report of a July 1990 private medical examination 
conducted by M. P., M.D., an orthopedic surgeon, noted the 
veteran's history of treatment for an infected pilonidal 
cyst.  The veteran's work history noted that he had a high 
school education, and had attended community college.  He had 
training in real estate and insurance sales.  The veteran 
indicated that he was the owner of a real estate and 
insurance company, and had owned this company for the past 40 
years.  He had not worked since approximately June 1990 due 
to his pain.  His duties at work consisted of selling 
insurance and running his business.  He did not have any 
other employees, and had to close his office when he was in 
pain.  His duties consisted of walking, standing, doing 
paperwork, prolonged sitting, and driving.  Any sitting, 
walking, or standing would aggravate his condition.  He did 
not feel able to continue working because of his pain.  
Following the examination, the diagnosis was a persistent 
post-traumatic chronic lumbar spondylogenic (ruptured disc) 
discogenic pain syndrome, with residual chronic pilonidal 
cyst pain syndrome.

The report of a September 1991 private examination conducted 
by D. A., M.D., states that the veteran's problems began when 
he developed a pilonidal cyst in service which necessitated 
multiple operations.  He had subsequently developed chronic 
pain, which had progressed.  The veteran at that time had 
continuous low back pain with radiation to the buttocks but 
not the legs.  The impressions were of chronic severe low 
back pain without evidence of radiculopathy, multilevel 
lumbar degenerative disc disease, and chronic pain secondary 
to multiple surgeries for pilonidal cyst.  Surgery was not 
required, but the veteran was to be managed with reduced 
activities, medication, and above all else, weight loss.  He 
was unable to do prolonged sitting, walking, or standing, and 
was not to lift anything heavier than five pounds.

A copy of a December 1992 Social Security decision is 
contained in the claims folder.  This decision indicates that 
the veteran was considered disabled from August 1989.  His 
disabilities were a pilonidal cyst, and multi-level 
degenerative disc disease.

In a January 1993 letter, P. M., M.D., says that he had 
treated the veteran since 1990.  The veteran's back condition 
was unimproved.  The diagnosis was persistent post-traumatic 
chronic lumbar spondylogenic (anular tear) discogenic pain 
syndrome.  A March 1993 letter from this same physician says 
that the veteran has not improved, and that he carried a 
diagnosis of persistent post-traumatic chronic lumbar 
spondylogenic (anular tear) discogenic pain syndrome 
secondary to multiple pilonidal cystectomies.  He noted that 
this diagnosis was supported by the September 1991 
examination report from another private doctor.

The veteran was afforded a VA examination in April 1993.  The 
history of the treatment for the pilonidal cyst in service 
was noted.  The veteran also reported a history of a low back 
injury during service.  He stated that a sergeant stepped on 
his back as he was crawling on the ground during military 
exercises in basic training. He was not allowed to receive 
medical treatment for this injury.  The veteran reported low 
back pain since that time.  The veteran also reported that 
private doctors had diagnosed post-traumatic chronic lumbar 
spondylogenic ruptured disc, pain syndrome, and chronic 
pilonidal cyst pain syndrome.  On examination, there was a 
large scar noted in the coccyx area at the site of the old 
pilonidal cyst and subsequent multiple cystectomies.  The 
surgical scar was definitely tender to palpation.  There were 
no cysts noted at the present time, no infection, and no 
abscess.  The doctor's remarks said that the chronic low back 
pain was due to the degenerative osteoarthritis and 
degenerative disc disease of the lumbar spine.  The veteran 
also had chronic scar tissue pain as a residual of multiple 
pilonidal cystectomies.  In the examiner's opinion, it was 
possible that the chronic low back pain aggravated the scar 
tissue pain.  The diagnoses included pilonidal cysts, 
recurrent, not found at present, status post pilonidal 
cystectomies time three, and degenerative osteoarthritis of 
the lumbar spine with degenerative disc disease, particularly 
noted at L1 to L2, and L5 to S1.

An April 1993 letter from D. A., M.D., says that the veteran 
was essentially unchanged since the September 1991 
examination. The impressions were chronic severe low back 
pain without evidence of radiculopathy, multilevel lumbar 
degenerative disc disease, and chronic pain secondary to 
multiple surgeries for pilonidal cyst.

A letter from J. N., M.D., notes that he examined the veteran 
in April 1993.  He indicated that the veteran had a history 
of pain at the site of his old surgery for the pilonidal 
cyst.  This pain was aggravated by chronic low back pain.  On 
examination, the veteran had a scar at the midline of the 
gluteal cleft consistent with previous pilonidal surgeries, 
which was still tender on examination.  There was no evidence 
of infection or abscess, but there was evidence of chronic 
scar tissue.  He believed that the veteran had chronic pain 
secondary to multiple surgeries at the site of the pilonidal 
disease, which might be resulting from the chronic scar 
tissue.

An April 1993 report of VA examination indicates that, in the 
examiner's opinion, the veteran's chronic low back pain was 
due to the degenerative osteoarthritis and degenerative disc 
disease of the lumbar spine.  He noted that the veteran also 
had chronic scar tissue pain from the residuals of multiple 
pilonidal cystectomies.  The examiner indicates that it was 
certainly possible that the veteran's scar tissue pain had 
been aggravated by the veteran's chronic low back pain.  
However, the examiner did not indicate that the veteran's 
degenerative osteoarthritis and degenerative disc disease of 
the lumbar spine were in any way due to the veteran's 
residuals of multiple pilonidal cystectomies.

In November 1993, the veteran submitted the answers of M. P., 
M.D., to a set of interrogatories.  The answers of P. M., 
M.D., to the same interrogatories, were also submitted at 
that time.  They both agreed that they had examined the 
veteran for his pilonidal cystectomy and his lumbar 
spondylogenic discogenic pain syndrome and related back 
problems.  They checked yes when asked whether the veteran's 
back problems and resulting pain were the result of his 
original pilonidal cyst surgeries, and that his impairment 
would remain the same or worse.  The veteran had pain as a 
result of his cyst and back problems.  They both said that 
the pain was continuous. M.P. said that the scarring from the 
multiple surgeries for the pilonidal cyst caused the pain.  
P.M. stated that the pain was caused by sitting, bending, and 
standing. They both believed that the veteran was totally 
disabled from working due to his pilonidal cyst and back 
problems, and that he was precluded from performing a job 
that required prolonged standing or sitting.  M.P. noted that 
prolonged sitting would aggravate the veteran's disability.

An X-ray study of the veteran's spine was conducted in 
November 1998 and revealed generalized osteopathy, lumbar 
scoliosis and spondylosis, osteoarthritis of L3 to L4, L4 to 
L5, and L5 to S1, and spondylosis of L4 to L5, and L3 to L5.

The veteran was afforded a VA fee basis examination by an 
orthopedist in December 1998.  He was noted to have undergone 
three operations between 1954 and 1956 for pilonidal cysts.  
He had trouble with healing and apparently had defective scar 
formation that caused low back pain.  The pain did not 
radiate to the lower extremities, but it apparently disabled 
him progressively until he retired in 1992.  The pain was 
constant, was located in the lumbosacral and coccyx area, and 
occasionally went upwards to the lumbosacral and lumbar area.  
It had never radiated to the lower extremities.  The veteran 
complained that he could not tolerate walking and prolonged 
sitting.  He treated the pain with hot baths, and occasional 
Tylenol.  He did not do anything, drove only occasionally, 
could walk for 15 minutes, and stand or sit for only 10 
minutes.  On examination, the veteran dressed and undressed 
complaining of extreme pain.  He was obese and walked slowly.  
Tip toes and heel walking were performed complaining of 
severe pain.  The diagnoses included status post multiple 
surgical procedures for pilonidal cysts with apparently very 
sensitive scar formation at the intergluteal area, and severe 
osteoarthritis of lumbosacral spine.  The doctor stated that 
he did not believe the osteoarthritis of the spine had any 
relationship with the pilonidal cyst operations.

A January 1999 fee basis examination states that from the 
point of view of a dermatologist, the veteran's scars were 
normal, and could hardly be considered to cause the problems 
complained of by the veteran.  The scars were soft without 
hypertrophy, and they moved easily over subjacent tissues.  
The examiner found that the scars were normal and not the 
cause of the present illness, which should be treated from 
the point of view that it was osteoarthritis.

A medical opinion from a VA orthopedic surgeon was obtained 
in September 1999. The doctor noted that he had reviewed the 
veteran's service medical records, as well as the VA and 
private medical records before rendering his opinion.  The 
history of treatment with incision and drainage on two 
occasions in service for an abscessed pilonidal cyst was 
noted, as was the pilonidal cystectomy conducted by the VA 
shortly after discharge.  The doctor noted that the veteran 
did not complain of any back injury, problem, or pain during 
service, and that the first indication of a complaint for 
back pain was dated July 1982, 26 years after discharge.  The 
veteran had been evaluated for his complaints of chronic pain 
associated with the scarring from the pilonidal cyst surgery, 
as well as gradually increasing back pain on several 
occasions by several different doctors.  The diagnoses were 
noted to include discogenic pain in addition to degenerative 
arthritis of the lumbar spine, although there had never been 
any report of a neurological deficit or a radicular component 
to the veteran's pain.  The doctor stated that it was his 
opinion that the degenerative joint disease of the lumbar 
spine was in no way connected to the veteran's pilonidal cyst 
and subsequent abscess formation.  It was also his opinion 
that the degenerative arthritis of the lumbar spine which had 
developed through the years as a result of normal wear and 
tear had not been aggravated or affected in any way by the 
pilonidal cyst problem.

A letter to the veteran's attorney from a private physician, 
dated November 2002, Dr. C.T.M., is also of record.  It 
indicates that, in his opinion, the surgeries performed on 
the veteran to remove the pilonidal cyst and eventual closure 
by secondary intention left much scar tissue in his lower 
back at the site of the closure.  The physician indicates 
that scar tissue is not very elastic and contains multiple 
pain nerve endings.  As a consequence any and all movements 
that puts stress or strain on the scar will produce increased 
pain, and strain and stress to the lumbar spine.  The 
physician concluded that, in his opinion, the veteran's 
arthritis and disc disease was caused or aggravated by the 
veteran's "residuals of pilonidal cystectomies with tender 
scar".  This physician does not cite specific medical 
evidence in support of his theory, other than the opinions of 
other examiners.  This physician also indicated that he 
examined the veteran, but he does not note any specific 
findings pertaining to the veteran's scar, such as whether it 
was adherent or indurated.

In May 2004, an opinion from a private physician, the chief 
of the spinal surgery division of Loyola University in 
Chicago, was requested.  This physician indicated that, after 
a complete review of the veteran's medical records including 
the opinions of other physicians, including considering his 
own knowledge and expertise, he found that the veteran's 
degenerative osteoarthritis of the lumbar spine was in no way 
related to his service connected residuals of his pilonidal 
cystectomies.  He indicated that he could find no objective 
evidence to support the theory that the veteran's 
degenerative arthritis was aggravated by his service 
connected disability.  He also indicated that the opinions 
given by the VA fee basis physicians in December 1998 and 
January 1999 were generally correct in their opinions in 
failing to find any causal connections between the two 
conditions.

This physician further indicates that the other physicians 
who seemed to opine a favorable connection were incorrect in 
their thought processes.  Inflammation which occurs with a 
pilonidal cyst occurs in a region of the body that may be 
relatively close to the spine, but anatomically very distinct 
in that the inflammation occurring in the rectal area cannot 
track or extend to the spine, which is an anatomically 
separate compartment.  Furthermore, the physician indicated 
that there was no evidence to suggest that there was any 
direct spread of the inflammatory condition throughout the 
body's natural planes to cause a localized infection in the 
region of the spine.  A long-standing inflammatory process in 
the rectal area was no different than a long standing 
inflammatory process in the foot, knee, or sinuses, in that 
these regions are distinctly different in a lumbar spine, and 
would not result in an osteoarthritis condition in the back.  
Surgical care of the pilonidal cyst in no way affects the 
lumbar spine.  The physician conceded that pain from both 
osteoarthritis of the lumbar spine, as well as a pilonidal 
cyst, can have a similar area of referral, the base of the 
back and the buttocks region, however, the examiner indicates 
that the pathways that these two conditions produce is 
distinctly different, and it just so happened that there was 
a coincidental area of referral that happened to be the same.  
The physician indicated that the veteran's condition of 
lumbar spine osteoarthritis was age appropriate and was not 
connected to his service, or his other medical problems.

A letter is of record from a private physician dated April 
2005.  That physician indicates that in his opinion, the 
veteran's scar tissue that the pilonidal cyst multiple 
surgeries left caused pain in the area, with any movement 
causing stress.  He indicated that in his opinion this also 
contributed to the veteran's degenerative condition of the 
lumbar spine because of the constant antalgic limping it 
caused and the limitation on lumbar motion due to the scar 
tissue. 


The Law and Analysis

The veteran has not claimed and the record does not reflect 
that chronic lumbar spine disability was present in service; 
that degenerative joint disease of the lumbar spine was 
manifested within the first post service year; or that 
current low back disability is otherwise related directly to 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  The veteran has 
confined his contentions in his appeal to the claim that his 
lumbar spine disorder has developed secondary to his service 
connected disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107.  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well- 
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the preponderance of 
the evidence of record is against a finding that the 
veteran's lumbar spine disorder is related to the veteran's 
service connected pilonidal cyst surgery.  The evidence 
includes several opinions concerning the veteran's claim, 
some of which agree with his contentions, and some of which 
do not.  However, the Board finds the September 1999 medical 
opinion from a VA orthopedic surgeon, and the May 2004 
opinion from the chief of spine surgery at Loyola University, 
to be the most probative opinions; these opinions conclude 
that the veteran's degenerative disease of the spine is not 
related to the residuals of his pilonidal cyst surgery.

The doctor who provided the September 1999 opinion is an 
orthopedic surgeon. The doctor who provided the May 2004 
opinion is also an orthopedic surgeon, as well as the chief 
of spine surgery at Loyola University.  There is no 
indication that the private doctor who rendered the October 
1982 opinion has any special training or experience in 
orthopedics.  Similarly, J. N., the doctor who wrote an April 
1993 letter, is not an orthopedist, and P. M., who has 
submitted several opinions in favor of the veteran's claim, 
is a specialist in emergency medicine.  The Board finds that 
a specialist in the field of orthopedics would likely have 
more expertise in the etiology of orthopedic diseases than 
doctors who are not board certified in this area.

The Board recognizes that the opinion offered in April 2005 
appears to be from an orthopedist; however, there is no 
indication that this examiner reviewed the veteran's history 
in making his determination, nor does the examiner discuss 
the veteran's other medical records in forming his opinion; 
thus, the Board finds this opinion of limited probative 
value.

The Board notes that the February 1983 VA examination was 
conducted by an "orthopedic consultant".  The report did not 
explicitly state that the veteran's degenerative changes of 
the spine developed secondary to this pilonidal cyst. Rather, 
it states that the veteran has low back pain with 
degenerative changes in the lumbar spine that are 
"associated" with the pilonidal cyst history.  This physician 
cited to an earlier private medical report and did not 
clarify whether the purported association was etiological or 
merely that the pain from each emanated from the same 
anatomical area.  The Board finds that the September 1999 
opinion is a stronger opinion because it is written by an 
orthopedic surgeon and does reach an explicit opinion 
concerning the possibility of a relationship between the 
veteran's degenerative joint disease of the lumbar spine, and 
it states that degenerative joint disease of the lumbar spine 
is in no way connected to the veteran's pilonidal cyst and 
subsequent abscess formation.  Similarly, the Board finds the 
May 2004 opinion to be a stronger opinion because it is 
written by an orthopedic surgeon, clearly indicates that a 
thorough review of the veteran's claims file has been 
undertaken, and provides significant support for his opinion 
that the veteran's degenerative joint disease of the lumbar 
spine is in no way connected to the residuals of the 
veteran's pilonidal cyst surgeries, but is rather age 
appropriate.

The Board recognizes that M.P., M.D., is also an orthopedic 
surgeon, and he has rendered opinions in favor of the 
veteran's claim.  However, the Board notes that the July 1990 
letter from M. P., which was the first that was submitted, 
did not opine that the veteran's arthritis has resulted from 
or was aggravated by the veteran's pilonidal cyst.  The 
November 1993 interrogatories do state that the veteran's 
"back problems and resulting pain stem from his original 
pilonidal cyst surgeries". However, the Board notes that this 
answer was worded by the veteran's representative, and not M. 
P., who merely had the option of checking yes or no to this 
statement.  M.P. did not explain the reasoning behind his 
conclusions and there is no evidence to indicate that M.P. 
ever examined the veteran's complete medical records before 
rendering his opinion.  The September 1999 VA orthopedic 
surgeon, and the May 2004 private orthopedic surgeon were 
both able to review the entire claims file before reaching 
their opinions.  This included the service medical records 
and VA records pertaining to the treatment of the cyst when 
it was active and infected.  The September 1999 and May 2004 
orthopedic surgeons were able to, and clearly did, base their 
opinions on a medical picture of the veteran that was more 
accurate and complete.

The Board has considered the claim that the opinions by the 
private physicians who examined the veteran are more 
probative than those by physicians who merely examined the 
claims folder, because they were able to observe the 
veteran's altered gait caused by service-connected disability 
and its effect on the degenerative disease of the lumbar 
spine.  However, the December 1998 fee basis orthopedist 
examined the veteran and also concluded that the degenerative 
changes in the spine were unrelated to the residuals of 
pilonidal cysts.  There are several examinations that refer 
to slow and cautious gait, but do not refer to the antalgic 
gait caused by residuals of pilonidal cysts that is mentioned 
in the April 2005 medical report.  Moreover, several medical 
reports, including December 1998 and January 1999 reports 
note that the scarring does not result in much impairment.  
The December 1998 report notes that the scarring is neither 
adherent nor deformed and the examiner questioned their 
sensitivity.  The January 1999 dermatologist noted that the 
scars were normal, moved freely over subadjacent tissue and 
were not the cause of orthopedic disability.  Due to the 
conflicting nature of the evidence, the Board sought the 
opinions of specialists in the area and their opinions were 
made after reviewing the favorable and unfavorable evidence 
in the record.  

As the September 1999 and May 2004 medical opinions are 
clearly the most probative opinions of record, and as both of 
these opinions indicate that the veteran's degenerative joint 
disease neither developed due to the pilonidal cyst nor was 
aggravated by the cyst, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
lumbar spine disorder.  

The Board does not dispute the fact that the veteran 
currently has a significant back disability, for which the 
veteran is currently in receipt of Social Security benefits; 
however, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's current 
degenerative disc disease is not related to the residuals of 
his pilonidal cyst surgery.  The Board also does not dispute 
that the veteran currently has pain from the residual scars 
of his pilonidal cyst surgery, and for which he currently 
receives compensation.  However, the Board finds that the 
preponderance of the evidence of record clearly indicates 
that the veteran's current degenerative disc disease, and 
resulting pain due to that disorder, are not related to the 
veteran's painful residual pilonidal cyst surgery scar.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Total Rating due to Individual Unemployability

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2006).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

In this case, the veteran's only service connected disability 
is the tender scar as a residual of the pilonidal cystectomy.  
Therefore, as the veteran has not met the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board will 
proceed with consideration of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
4.16(b).

The evidence shows that the veteran was formerly self- 
employed in the real estate and insurance business.  The 
September 1991 examination noted that prolonged sitting, 
walking, or standing, and lifting more than five pounds, was 
precluded by his back disability and the pain from his 
surgeries.  The December 1992 Social Security decision found 
that the veteran was disabled due to his cyst and back 
disabilities.  The November 1993 interrogatories both state 
that the veteran is totally disabled due to his back 
disability and his pilonidal cyst, and that he is precluded 
from a job that requires prolonged standing or sitting.  
However, none of this evidence indicates that the veteran is 
rendered unemployable solely due to his service connected 
disability.  Rather, the evidence, to include the physician's 
opinion report of September 1999, and the private physician's 
report of May 2004, as cited above, strongly suggests that 
the veteran's primary disability is his nonservice connected 
degenerative joint disease of the lumbar spine.  The 
examination that best differentiates between the impairment 
that results from the back disability and the disability as a 
result of the scar is the January 1999 fee basis examination 
by the dermatologist, and this examiner indicates that the 
veteran's impairment is the result of the osteoarthritis, and 
not the scar.  There is no indication that his service 
connected scar requires frequent hospitalization, and there 
is no other evidence to demonstrate an exceptional or unusual 
disability picture that would preclude a veteran with his 
education and work experience from obtaining anything but 
marginal employment as the result of his scar.  Therefore, as 
the evidence does not show that the veteran's service 
connected disability prevents him from obtaining employment, 
a total rating is not merited.


ORDER

Entitlement to service connection for a lumbar spine 
disorder, secondary to service-connected pilonidal 
cystectomies, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


